       Case 1:20-cv-00116-EGS Document 115-1 Filed 12/08/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
U.T., et al.                        )
                                    )
             Plaintiffs,            )
                                    )                Case No.: 1:20-cv-00116-EGS
v.                                  )
                                    )
WILLIAM BARR, et al.,               )
                                    )
             Defendants.            )
____________________________________)

                 MEMORANDUM IN SUPPORT OF PLAINTIFFS’
            MOTION TO SUPPLEMENT THE ADMINISTRATIVE RECORD

       Plaintiffs move this Court to supplement the administrative record with a previously-

undisclosed Department of Homeland Security (“DHS”) memorandum prepared by Defendant

Chad Wolf (the “Wolf Memo”), attached hereto as Exhibit A. 1 This newly-surfaced memo

predates and appears to directly contradict the conclusion reached by DHS just months later in its

October 2019 Guatemala Designation. The Wolf Memo was only made public on November 2,

2020, following a court order in a Freedom of Information Act (“FOIA”) lawsuit. In it, Wolf

states that except for Costa Rica, “Central American countries have not . . . created functioning

asylum systems to provide protection to refugees fleeing neighboring countries.” Ex. A at 2. By

contrast, just months later in the Designation, DHS concluded that Guatemala has a “robust

protection system in place” that ensures asylum seekers can “safely remain in Guatemala until

their protection claim[s] [are] resolved.” See DHSFF1282-83. Accordingly, the Wolf Memo




1
 Pursuant to Local Civil Rule 7(m), Plaintiffs’ counsel contacted Defendants’ counsel to
determine Defendants’ position on the instant motion, and Defendants’ counsel stated that
Defendants oppose this motion.
                                                 1
       Case 1:20-cv-00116-EGS Document 115-1 Filed 12/08/20 Page 2 of 10




strongly supports Plaintiffs’ arguments that the Guatemala Designations are arbitrary and

capricious because, inter alia, the agencies disregarded the actual functioning of Guatemala’s

asylum system and ignored evidence contradicting their decisions.

       Because the Wolf Memo is both directly relevant to and seemingly contrary to the

conclusion in the DHS Guatemala Designation, supplementation of the administrative record is

warranted under well-established D.C. Circuit and District precedent. 2

                                        BACKGROUND

       On October 16, 2019, then-Acting DHS Secretary Kevin McAleenan issued a

memorandum (the “DHS Guatemala Designation”) concluding “that Guatemala’s refugee

protection laws and procedures satisfy the requirements of [8 U.S.C. § 1158(a)(2)(A)].” 3

DHSFF1282-83. McAleenan’s Designation stated that, “Guatemala has satisfied [the safe third

country provision’s] requirement because it has in place a sufficient protection system with

accompanying procedures and laws.” Id. at 1282. The Designation asserted that this was so

because, among other things, “[a]pplicants for protection in Guatemala have a meaningful

opportunity to make a protection claim, receive a hearing and adjudication regarding that claim,

and safely remain in Guatemala until their protection claim is resolved.” Id. Indeed, McAleenan

concluded that the country “has a robust protection system in place under its laws.” Id. at 1283.

Shortly thereafter, on November 7, 2019, the Attorney General issued a similar Designation that




2
  In the interest of timeliness, Plaintiffs have endeavored to file the present motion promptly
following the release of the Wolf Memo. However, Plaintiffs believe the Court can defer
deciding this motion until it takes up the pending cross-motions for summary judgment.
3
  By referring to McAleenan and Wolf using the titles DHS assigned them at relevant times,
Plaintiffs do not concede that those individuals are or were lawfully serving in the respective
offices.
                                                 2
       Case 1:20-cv-00116-EGS Document 115-1 Filed 12/08/20 Page 3 of 10




largely mirrored the DHS Designation and came to the same conclusion, based in part on

“information provided by the Department[] of . . . Homeland Security.” DOJFF6-7.

       On November 2, 2020, El Paso-based legal services organization Diocesan Migrant &

Refugee Services (“DMRS”) posted on its website 33 pages of DHS documents concerning the

so-called Migrant Protection Protocols (“MPP”)—also known as the “Remain in Mexico”

policy—produced pursuant to an October 19, 2020 court order. See DMRS vs. ICE FOIA

Production, http://www.dmrs-ep.org/wp-content/uploads/2020/11/2019-ICLI-00062.pdf (last

accessed Dec. 7, 2020); see also Findings of Fact and Conclusions of Law, DMRS v. ICE, No.

EP-19-cv-00236, Dkt. 44 (W.D. Tex. Oct. 19, 2020) (ordering production). Among these newly-

public documents is a 2019 memorandum prepared by Chad Wolf—who was then serving as the

“Senior Official Performing the Duties of the Under Secretary” for DHS’s Office of Strategy,

Policy and Plans—titled “Migrant Protection Protocols as only One Piece of a Comprehensive

Approach to Regional Migration Management” (the “Wolf Memo”). Ex. A. The memo is

undated, but from context it appears that it was prepared between February 14 and April 8,

2019—and clearly well before DHS issued its Guatemala Designation in October 2019. 4




4
  The first lawsuit challenging MPP was filed on February 14, 2019, and MPP was preliminarily
enjoined between April 8 and May 7, 2019. See Innovation Law Lab v. Nielsen, 366 F. Supp. 3d
1110 (N.D. Cal. 2019) (granting preliminary injunction); Innovation Law Lab v. McAleenan, 924
F.3d 503 (9th Cir. 2019) (staying injunction). The Wolf Memo states that “MPP is the recent
subject of litigation,” but that “the initiative is still operational,” without referencing the period
MPP was preliminarily enjoined or noting that the injunction was stayed. Ex. A at 3. Thus, the
memo was likely issued before the April 8 decision. The memo further states that, “to date, only
a small number of individuals have been subject to MPP.” Id. By the end of February 2019,
only 169 deportation proceedings had been initiated under MPP. See Syracuse Univ.,
Transactional Records Access Clearinghouse, Details on MPP (Remain in Mexico) Deportation
Proceedings, https://trac.syr.edu/phptools/immigration/mpp/ (select “Initial Filing” for all
hearing locations) (last accessed Dec. 7, 2020). That number was still just 507 at the end of
March 2019, but it was 3,130 by the end of April, and 8,212 by the end of May. Id.
                                                  3
       Case 1:20-cv-00116-EGS Document 115-1 Filed 12/08/20 Page 4 of 10




       The Wolf Memo’s stated purpose is “[t]o contextualize the recent implementation of

[MPP] within DHS’s larger efforts to promote a comprehensive, regional approach to migration

management and identify where additional action is needed.” Ex. A at 1. The memo sets out

four goals to advance this “regional vision” and identifies “successes” and “remaining

challenges” in each area. Id. at 1-4 (capitalization omitted). Most relevant here, the first stated

goal is to “[i]ncrease access to humanitarian protections as close to migrants’ homes as

possible,” and one of the identified challenges to doing so is that:

       Central American countries have not taken responsibility for their own internally
       displaced citizens, nor (with the exception of Costa Rica) created functioning
       asylum systems to provide protection to refugees fleeing neighboring countries.

Id. at 2. The memo also lists the fact that “Mexico remains opposed to negotiating a Safe Third

Country Agreement” as a challenge to “[i]mplement[ing] a ‘compliance’ mechanism to

discourage undocumented migration.” Id. at 3. This context makes clear that just as with the

Rule and related policies at issue in this case, reliance on “safe third country” agreements (like

those later signed with Guatemala, Honduras, and El Salvador) was part of the so-called regional

approach the Wolf Memo envisioned.

       Moreover, as the Acting Under Secretary of the DHS Office of Strategy, Policy, and

Plans throughout most of 2019—including the period in which the Guatemala, Honduras, and El

Salvador Asylum Cooperative Agreements were signed—Wolf was specifically responsible for

“[l]ead[ing] and coordinat[ing] [DHS’s] international engagement and negotiations.” See

Department of Homeland Security, Office of Strategy, Policy, and Plans,

https://www.dhs.gov/office-strategy-policy-plans (last accessed Dec. 7, 2020) Indeed, the

administrative record reflects that Wolf was party to communications immediately preceding

McAleenan’s issuance of the DHS Guatemala Designation. For instance, on October 11, 2019,



                                                  4
       Case 1:20-cv-00116-EGS Document 115-1 Filed 12/08/20 Page 5 of 10




five days before the Designation was signed, Wolf was copied on an email concerning an “ACA

Understanding of Facts” with the Guatemalan Ministry of Foreign Affairs. See DHSFF1261.

Notably, moreover, the Wolf Memo is captioned a “Memorandum for the Secretary” and so was

plainly meant to inform the Secretary’s (and thus the agency’s) decisionmaking. Ex. A at 1 (all

capitals omitted).

        Acting Under Secretary Wolf’s conclusion in the previously-undisclosed memo that

Guatemala and other “Central American countries have not . . . created functioning asylum

systems to provide protection to refugees fleeing neighboring countries,” id. at 2, appears to

directly contradict the Designation’s conclusion that Guatemala “has a robust protection system

in place.” DHSFF1283. Moreover, nothing in the Designation suggests that it was based on

considerations that changed after the Wolf Memo was prepared just months earlier. See id. at

1282-83. Accordingly, the Wolf Memo further strengthens Plaintiffs’ arguments that the

Guatemala Designations are arbitrary and capricious. The memo underscores the agencies’

failure to grapple with “the actual functioning of Guatemala’s asylum system and the ability of

asylum seekers to safely remain there in practice”—issues the memo squarely addresses. See

Pls.’ Brief, ECF NO. 40-1, at 35. The Wolf Memo likewise bolsters Plaintiffs’ arguments that

“the agencies failed to adequately explain their decisions” and ignored evidence contradicting

their position. See id. at 35-36.

        Plaintiffs now move the Court to supplement the administrative record with the Wolf

Memo.




                                                 5
       Case 1:20-cv-00116-EGS Document 115-1 Filed 12/08/20 Page 6 of 10




                                          LEGAL STANDARD

       While Administrative Procedure Act (“APA”) review is generally limited to the

administrative record produced by the agency, supplementation of the record is proper if “‘[t]he

agency deliberately or negligently excluded documents that may have been adverse to its

decision.’” Animal Legal Def. Fund, Inc. v. Perdue, 872 F.3d 602, 611 (D.C. Cir. 2017) (quoting

Am. Wildlands v. Kempthorne, 530 F.3d 991, 1002 (D.C. Cir. 2008)); see also, e.g., James Madison

Ltd. by Hecht v. Ludwig, 82 F.3d 1085, 1095 (D.C. Cir. 1996) (noting same exception); Kent Cty.,

Del. Levy Court v. EPA, 963 F.2d 391, 396 (D.C. Cir. 1992) (supplementing administrative record

with adverse documents where the agency was “at least negligent” in failing to include them).

       “Permitting an agency to ignore ‘unfavorable’ evidence that was before it at the time of the

decision would frustrate judicial review and would deprive the APA of much of its force.” Bazzi

v. Gacki, No. 19-cv-484 (RDM), 2020 WL 5653599, at *4 (D.D.C. Sept. 23, 2020) (quoting Walter

O. Boswell Mem’l Hosp. v. Heckler, 749 F.2d 788, 792 (D.C. Cir. 1984)). Thus, an “agency may

not skew the record in its favor by excluding pertinent but unfavorable information.” Fund for

Animals v. Williams, 391 F. Supp. 2d 191, 197 (D.D.C. 2005) (citing Envtl. Def. Fund v. Blum,

458 F. Supp. 650, 661 (D.D.C. 1978)); see also Sears, Roebuck & Co. v. U.S. Postal Serv., 118 F.

Supp. 3d 244, 246 (D.D.C. 2015) (similar).

       Supplementation under this exception is warranted where “the documents at issue (1) were

known to the agency at the time it made its decision, (2) ‘are directly related to the decision,’ and

(3) ‘are adverse to the agency’s decision.’” Fund for Animals, 391 F. Supp. 2d at 198 (quoting

Pub. Citizen v. Heckler, 653 F. Supp. 1229, 1237 (D.D.C. 1986)).




                                                 6
       Case 1:20-cv-00116-EGS Document 115-1 Filed 12/08/20 Page 7 of 10




                                          ARGUMENT

       The Court should grant Plaintiffs’ motion for leave to supplement the administrative

record with the Wolf Memo.

       First, Plaintiffs plainly meet the requirement that the Wolf Memo was “known to the

agency at the time it made its decision.” Fund for Animals, 391 F. Supp. 2d at 198. While the

memo is undated, it is clear that it was issued before the Guatemala Designation. Moreover, the

memo is explicitly addressed to the Secretary, and “w[as] created by the agency itself.” Id.; see

also Cty. of San Miguel v. Kempthorne, 587 F. Supp. 2d 64, 76 (D.D.C. 2008) (holding that agency

“knew about the documents” because they were “created by [the] agency itself”); Pub. Citizen,

653 F. Supp. at 1237 (holding that “internal [HHS] memoranda” “prepared by various agency and

departmental health officials . . . were known to HHS at the time of their decisionmaking”).

       Second, the Wolf Memo clearly satisfies the requirement that the supplemental document

“is directly related to the [agency] decision” in question. Fund for Animals, 391 F. Supp. 2d at

198. A central issue in this case is whether Guatemala provides asylum seekers full and fair

access to protection. By statute, an asylum seeker can only be removed to apply for protection

elsewhere if the destination is a “[s]afe third country” where, inter alia, “the alien would have

access to a full and fair procedure for determining a claim to asylum or equivalent temporary

protection.” 8 U.S.C. § 1158(a)(2)(A). The DHS Guatemala Designation purported to assess

whether “Guatemala . . . satisfie[s] [this statutory] requirement.” DHSFF1282. The Wolf

Memo’s finding that Guatemala, like most Central American countries, “ha[s] not . . . created [a]

functioning asylum system[] to provide protection to refugees fleeing neighboring countries,”

Ex. A at 2, bears directly on that question. See, e.g., Fund for Animals, 391 F. Supp. 2d at 198

(holding that documents that, inter alia, “describe[d] the impact” of hunting on wildlife refuges



                                                 7
       Case 1:20-cv-00116-EGS Document 115-1 Filed 12/08/20 Page 8 of 10




were “directly relevant to the promulgation of rules opening refuges to hunting”); see also Kent

Cty., 963 F.2d at 396 (“The documents relate to the position of the agency’s own experts on the

question central to this case. To deny their relevance would be inconsistent with rational

decisionmaking by an administrative agency.”).

       Third, the Wolf Memo “contain[s] information adverse to the agency’s decision” in the

DHS Guatemala Designation. See Fund for Animals, 391 F. Supp. 2d at 198. In Fund for Animals,

this third requirement was met where the plaintiffs challenged several “agency rules creating or

expanding recreational hunting opportunities at numerous National Wildlife Refuges,” and the

supplemental “documents suggest[ed] that increased hunting could have negative system-wide

effects” on the refuges. Id. at 194, 198. In Public Citizen, this element was met where the agency

“refus[ed] to promulgate rules banning the interstate sale of raw milk,” 653 F. Supp. at 1238, and

the supplemental documents showed that the relevant agency components had earlier “found all

types of raw milk unsafe for human consumption and recommended that it be banned.” Id. at

1237; see also id. (“For an agency to say one thing—that all raw milk is a known public health

risk, and do another—refuse to ban all types of raw milk, is the essence of arbitrary action.”) (citing

New England Coal. on Nuclear Pollution v. Nuclear Regulatory Comm’n, 727 F.2d 1127 (D.C.

Cir. 1984)).

       As with the excluded information in those cases, the Wolf Memo’s unambiguous finding

that Guatemala lacks a “functioning asylum system[] to provide protection to refugees,” Ex. A at

2, is clearly adverse to the relevant decision because it appears to directly contradict the agency’s

subsequent conclusion that Guatemala “has a robust protection system in place” that provides

“[a]pplicants for protection . . . a meaningful opportunity to make [their] protection claim[s] . . .

and safely remain in Guatemala until their protection claim[s] [are] heard.” See DHSFF 1282-83.



                                                  8
       Case 1:20-cv-00116-EGS Document 115-1 Filed 12/08/20 Page 9 of 10




       Accordingly, the directly relevant information in the Wolf Memo appears adverse to the

conclusion reached in the DHS Guatemala Designation and supplementation of the administrative

record is warranted. 5

                                        CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant their Motion

to Supplement the Administrative Record with the Wolf Memo.



Dated: December 8, 2020                          Respectfully submitted,


                                                  /s/ Katrina Eiland
Keren Zwick (D.D.C. Bar. No. IL0055)             Katrina Eiland*
Gianna Borroto**                                 Julie Veroff*
Ruben Loyo**                                     Morgan Russell*
Mark Fleming**                                   Stephen Kang*
Charles G. Roth**                                American Civil Liberties Union Foundation
National Immigrant Justice Center                Immigrants’ Rights Project
224 S. Michigan Avenue, Suite 600                39 Drumm Street
Chicago, IL 60604                                San Francisco, CA 94111
(312) 660-1370                                   (415) 343-0770

Arthur B. Spitzer (D.C. Bar No. 235960)          Omar Jadwat*
Scott Michelman (D.C. Bar No. 1006945)           Lee Gelernt*
American Civil Liberties Union Foundation of     Noor Zafar***
the District of Columbia                         Ming Cheung***

5
  Plaintiffs’ February 2020 “represent[ation] that they w[ould] consider the administrative
records produced to be complete” for purposes of summary judgment briefing, see Joint Status
Report, ECF No. 35, at 2, does not apply to this motion. Plaintiffs did not know the Wolf Memo
existed when they agreed to take that position. DHS only released the Wolf Memo when forced
to do so by a court order. That October 19, 2020 order postdates by eight months the joint status
report in this case, which was explicitly “based on Defendants’ representation” that the
administrative record was complete. See id. In any event, Plaintiffs move for supplementation
of the administrative record, rather than completion. While completion requires showing that a
document was “considered by the agency” or “influenced the agency in its decisionmaking,”
supplementation requires no such showing if an established “exception to the record rule
applies.” Fort Sill Apache Tribe v. Nat’l Indian Gaming Comm’n, 345 F. Supp. 3d 1, 9 (D.D.C.
2018) (citing and quoting Oceana, Inc. v. Ross, 290 F. Supp. 3d 73, 78-89 (D.D.C. 2018)). As
demonstrated above, Plaintiffs have established such an exception.
                                                9
      Case 1:20-cv-00116-EGS Document 115-1 Filed 12/08/20 Page 10 of 10




915 15th Street, NW, 2nd floor         American Civil Liberties Union Foundation,
Washington, D.C. 20005                 Immigrants’ Rights Project
(202) 457-0800                         125 Broad Street, 18th Floor
                                       New York, NY 10004
Blaine Bookey*                         (212) 549-2660
Annie Daher*
Sayoni Maitra*                         Hardy Vieux (D.C. Bar No. 474762)
Karen Musalo*                          Patricia Stottlemyer (D.C. Bar No. 888252536)
Center for Gender & Refugee Studies    Human Rights First
200 McAllister St.                     805 15th Street, N.W., Suite 900
San Francisco, CA 94102                Washington, D.C. 20005
(415) 565-4877                         (202) 547-5692

                                       Attorneys for Plaintiffs
                                       * Admitted Pro Hac Vice
                                       **Admitted Pro Bono
                                       *** Pro Hac Vice Forthcoming




                                      10
